Title: Remission for William Stevens, 14 June 1816
From: Madison, James
To: 


        
          [14 June 1816]
        
        Whereas at a Circuit Court of the United States for the District of Massachusetts, begun and held at Boston, in the said District, in the month of March, in the year, one thousand, eight hundred & fourteen, William Stevens, of the said District, was sentenced to pay a considerable sum of money to the United States, for a violation of the Laws of the United States, in assisting to land a parcel of foreign goods, the duties of which had not been paid, or secured to be paid, to the United States: And whereas it has been made to appear to me, in a satisfactory manner, that the said William Stevens was not fully apprised of the illegality of his agency in the said Transaction, and that he is utterly unable to pay and satisfy the said Judgment, or any part of it worthy of consideration, whilst, at the same time, it is represented to me that the said William Stevens has a numerous family dependent upon his exertions for their support and subsistence: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted, & I do hereby remit the fine aforesaid, and every part thereof, willing & requiring that the said Wm. Stevens be forthwith discharged from his Imprisonment, and released from the Judgment of the Court aforesaid.
        In Testimony whereof I have hereunto set my Hand, & caused the seal of the United States to be affixed. Done at the City of Washington this 14th day of June, AD 1816, & of the Independence of the U.S. the fortieth.
        
          James MadisonBy the PrestJas Monroe, Secy of State.
        
      